Citation Nr: 1330595	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  13-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a bilateral eye disorder, to include strabismus esotropia, diplopia, and esophoria.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to January 1994.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claim currently on appeal.  Jurisdiction was subsequently transferred to the RO in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral eye disorder is related to his military service.  His eye disorder has been diagnosed as strabismus, esophoria and esotropia, and diplopia.  Each diagnosis was discussed in the most recent VA examination of December 2013.  The Veteran has not provided information as to how the above disorders are related to service.  

The service entrance examination report shows no preexisting disability was noted.   The December 1970 entrance examination report shows that visual acuity was 20/400 for the right eye and 20/200 for the left eye, corrected to 20/20 bilaterally.  The report contains no notation of esophoria, esotropia, diplopia, or strabismus.  Esophoria was first noted in November 1971-almost a year after entering service.  

In the decision on appeal, the RO determined that the Veteran had a preexisting condition that was aggravated by service but did not address the presumption of soundness had been rebutted.  The decision was based upon the February 2010 and December 2012 VA examiner opinions.  The Board finds that these opinions are inadequate.  The examiners opined that the Veteran's eye disorder was aggravated during service, but failed to address the question of whether there was clear and unmistakable evidence that the disorder existed prior to service.  In February 2010, a VA examiner opined that "[e]sophoria is not at least as likely as not due to or aggravated by military service," but failed to provide adequate rationale for this opinion.  

Upon VA examination in December 2012, esotropia was diagnosed, and it was noted that the Veteran's eye disorder, (which also had been documented as esophoria), was first diagnosed in November 1971.  Constant diplopia, correctable with standard spectacle correction that includes a special prismatic correction was also noted.  The Veteran reported "wearing glasses as a child and was never told he had an eye turn" [sic].  He also said that he has known since a child he has always had problems with depth perception and was clumsy."  The examiner opined that "[t]he strabismus is more than likely longstanding since childhood based on the patient's report of never having depth perception (occu[r]s with strabismus) and being clumsy.  Based on his review of the C-file, the strabismus is less likely than not aggravated by service duty."  The examiner failed to make a formal finding as to whether there was clear and unmistakable evidence of a preexisting eye disorder.  Furthermore, lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (finding that recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).

The RO relied on the December 2012 VA examination to deny the Veteran service connection for an eye disorder because it had not been aggravated beyond what would be considered its natural progression during military service.  See January 2013 Statement of the Case (SOC).  The RO determined that the Veteran's bilateral eye disorder existed prior to service, noting that the Veteran "entered military service in 1970 with defective vision."  The Veteran's entrance examination clearly shows that the Veteran's uncorrected visual acuity was worse than 20/20.  The Veteran also claims service connection for esophoria/strabismus, which was not noted upon entry.  Without further clarification as to the etiology of the Veteran's eye disorder, the Board may not make the medical determination whether there is "clear and unmistakable" evidence that the Veteran's eye disorder existed prior to service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a remand is necessary to obtain an additional medical opinion.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his vision disorders since October 2010.   After securing the necessary release, the RO/AMC should attempt to obtain copies of all medical records from any identified treatment sources, including any VA treatment records not already of record, and associate them with the claims folder. 

2.  Return the claims file, to include a copy of this remand, to the December 2012 VA examiner for an addendum opinion.  If the December 2012 examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for additional examination of the Veteran is left to the discretion of the clinician offering the addendum opinion.

After reviewing the claims file, the examiner should offer comments and an opinion addressing the following:

(a) Is it at least as likely as not that any currently diagnosed vision or eye disorder is a direct result of the Veteran's time in active duty service? The VA examiner is to specifically address each of the currently diagnosed disabilities, i.e. strabismus esotropia, diplopia, and esophoria, 

(b)  If the examiner believes that the Veteran's eye disorder began prior to service, the examiner is asked to opine whether there is clear and unmistakable evidence that the Veteran's eye disorder preexisted service?  The examiner must identify the eye disorder, the relevant evidence, and provide a medical basis for such an opinion.

(c)  If there is clear and unmistakable evidence that the disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?

(d)  If there was an increase in the severity of the Veteran's disorder, was such increase unmistakably due to the natural progress of the disease?

A complete rationale for all opinions and conclusions reached should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for a bilateral eye disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

